In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 05-2755
YLLI SINA,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES,
                                                     Respondent.
                        ____________
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                      Case No. A77-455-854
                        ____________
  ARGUED JANUARY 17, 2007—DECIDED FEBRUARY 7, 2007
                    ____________


 Before FLAUM, KANNE, and EVANS, Circuit Judges.
  KANNE, Circuit Judge. Ylli Sina brings a petition for
review of the Board of Immigration Appeals’ (“BIA”) order
affirming the Immigration Judge’s (“IJ”) decision denying
his application for asylum and ordering his removal. He
argues that the IJ’s adverse credibility determination
lacked substantial evidence and that substantial evi-
dence supported his claim of persecution. We deny the
petition for review.


                       I. HISTORY
  Sina, a native and citizen of Albania, testified to the
following before the IJ. He was a member of the Demo-
2                                              No. 05-2755

cratic Party of Albania from 1992 through October 1998.
His membership in the Democratic Party and family
connections resulted in a position as driver and assistant
to Judge Agim Bendo from 1994 through 1996. His work
for Judge Bendo included picking up the judge in the
morning for work, attending meetings, and assisting the
judge with his paperwork and files. In 1994, Judge Bendo
found Fatos Nano, a former Prime Minister of Albania,
guilty of corruption and sentenced Nano to thirteen years’
imprisonment. Sina witnessed the Nano trial.
  The Socialist Party in Albania won elections in 1997
resulting in Nano being released from prison and return-
ing to political power. Nano attempted to have the Alba-
nian courts overturn his prior conviction. Sina claims
that beginning in June 1997, he was approached by two
men who asked him to go before an Albanian court on
behalf of Nano and declare that Nano’s conviction had
been politically motivated. Sina believed that he was be-
ing targeted by Nano’s supporters because he had been
close to Judge Bendo and was a trustworthy member of
the Democratic Party. The men wore civilian clothing
and did not show official identification but Sina believed
that they were police officers due to the fact that their
vehicle had official license plates. He refused to cooperate
with the two men and the men responded by threaten-
ing that he would lose his job. The two men returned a
second time in an attempt to persuade Sina to cooperate
but again he refused.
  Sina testified that he was physically attacked by police
when he attended a Democratic Party rally of approxi-
mately 30,000 people in August 1998. He spent one week
in the hospital recovering from the beating. The two men
came to the hospital threatening that he would be detained
or killed if he did not go to court on behalf of Nano. Sina
was fired from his job in October 1998, and the two men
again appeared trying to pressure Sina to cooperate. At
No. 05-2755                                                3

this point, Sina went into hiding in Albania and then he
came to the United States on December 31, 1998. Sina
believes that he will be killed if he returns to Albania. His
father was killed while riding on a motorcycle but the
case is still open in Albania. Nano was pardoned in 1999
but Sina believes that he would still be in danger because
of his previous refusals to cooperate.
   Sina provided documents attesting to his membership
in the Democratic Party and his employment for Judge
Bendo and newspaper articles to support his testimony.
The IJ sought to verify the authenticity of Sina’s docu-
ments from the United States Embassy in Albania. The
embassy reported that the documents were fraudulent.
The IJ also determined that the newspaper accounts
contradicted Sina’s testimony. Sina tried to explain that
it was difficult to obtain proper documents and also tried
to bolster his story with additional witnesses. The IJ
rejected Sina’s explanation for the discrepancies in his
documents finding his claim to be unconvincing and not
credible and rejected his application. The BIA adopted
the IJ’s decision with remarks supporting the IJ’s decision.
Sina argues before us that (1) the IJ’s adverse credibil-
ity determination lacked substantive evidence, and (2)
substantial evidence supports his claims of persecution.


                      II. ANALYSIS
  “When the BIA adopts the IJ’s decision while supple-
menting the decision with its own reasoning, the IJ’s
decision, as supplemented by the BIA’s decision, becomes
the basis for review.” Gjerazi v. Gonzales, 435 F.3d 800,
807 (7th Cir. 2006) (citing Niam v. Ashcroft, 354 F.3d 652,
655-56 (7th Cir. 2004)). We must uphold the BIA’s denial
of relief as long as it is “supported by reasonable, substan-
tial, and probative evidence on the record considered as
a whole.” Margos v. Gonzales, 443 F.3d 593, 597 (7th Cir.
4                                               No. 05-2755

2006) (quoting Koval v. Gonzales, 418 F.3d 798, 804 (7th
Cir. 2005)). “[T]he administrative findings of fact are
conclusive unless any reasonable adjudicator would
be compelled to conclude to the contrary.” 8 U.S.C.
§ 1252(b)(4)(B). We perform a highly deferential review of
the IJ’s credibility determination in which we “look for
substantial evidence” and “specific, cogent reasons that
bear a legitimate nexus to the IJ’s finding.” Doumbia v.
Gonzales, 472 F.3d 957, 963 (7th Cir. 2007) (citing Ayi v.
Gonzales, 460 F.3d 876, 880 (7th Cir. 2006); Georgis v.
Ashcroft, 328 F.3d 962, 968 (7th Cir. 2003)).
  “In order to succeed on [a] claim for asylum, [the peti-
tioner] must demonstrate that he is unable or unwilling
to return to his country because of persecution or a well-
founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or
political opinion.” Bejko v. Gonzales, 468 F.3d 482, 484 (7th
Cir. 2006) (citing 8 U.S.C. § 1101(a)(42)(A); Hanaj v.
Gonzales, 446 F.3d 694, 698 (7th Cir. 2006)). “The appli-
cant bears the burden of proving that he is eligible for
asylum.” Hernandez-Baena v. Gonzales, 417 F.3d 720, 723
(7th Cir. 2005) (citing Jamal-Daoud v. Gonzales, 403 F.3d
918, 922 (7th Cir. 2005); 8 C.F.R. § 208.13(a)). “If the IJ
finds the [applicant’s] testimony to be incredible, then a
convincing explanation of the discrepancies or extrin-
sic—and credible—corroborating evidence is required.
Without such an explanation or corroboration . . . the
applicant cannot meet his burden of proof and his
asylum claim will fail.” Capric v. Ashcroft, 355 F.3d 1075,
1086 (7th Cir. 2004) (internal citations and quotations
omitted).
  We agree that the IJ properly concluded that Sina was
not credible. The evidence supporting this conclusion
includes the submission of false documents, inconsis-
tencies between Sina’s testimony and the Embassy Re-
No. 05-2755                                                  5

port, inconsistencies between Sina’s testimony and the
newspaper articles tendered by Sina to support his claims,
inconsistencies between Sina’s asylum declaration and
his testimony and Sina’s inability to provide corroborat-
ing evidence after his credibility was questioned. The IJ
supported her credibility determination with “specific,
cogent reasons that bore a legitimate nexus to that find-
ing” and therefore we must affirm the decision of the IJ.
Balogun v. Ashcroft, 374 F.3d 492, 508 (7th Cir. 2004).1


                   III. CONCLUSION
    We DENY the petition for review.

A true Copy:
        Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




1
   The IJ also considered Sina’s claims for asylum and relief
under the Convention Against Torture, assuming arguendo,
that he was credible. We agree with the IJ’s determination that
Sina would be unable to demonstrate an entitlement to re-
lief even if he had been found credible. However, as we are
agreeing that the IJ properly found Sina to be incredible,
we need not discuss this issue further.


                    USCA-02-C-0072—2-07-07